IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 491 MAL 2021
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 CHARLES V. OLIVER,                            :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 25th day of January, 2022, the Petition for Allowance of Appeal

and the Motion for Leave of Court for Stay to Except Exhibit #9 Certified Statement are

DENIED.